department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b country c city d city f organization g event h date j year k year x dollars amount y dollars amount z dollars amount dear why you are receiving this letter this is our response to your date letter requesting approval of a set-aside under internal_revenue_code sec_4942 you've been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you plan to commit a total of x dollars over a five year period for the relocation of the f in b from d to c you requested to set_aside y dollars no later than h as a distributable_amount for calendar_year j you estimate that you will make additions to the initial set-aside in the amount of z dollars in each of the four years following the initial set-aside the f is a public interest incorporated organization in b it is currently exempt from tax on its fixed real_property in d and any profits derived from its public interest operations since the f is a public interest incorporated organization it is subject_to laws that are similar to the laws applicable to tax-exempt organizations in the u s the f’s objectives include collecting storing and preserving works_of_art conducting research and survey related activities concerning art and related documents and undertaking activities for the public by spreading knowledge and developing local culture the f maintains a permanent collection of works_of_art and has approximately of those works on display at a time the f is open to the public six days a week and periodically organizes art-related lectures and presentations there is also a library that art historians and researchers may access upon request in k the f began investigating the acquisition of a site for a c branch after receiving recommendations from a consultant it was determined that the f’s operations should be relocated from d to c the relocation is expected to result in a dramatic increase in visitors along with an improvement in the ability to recruit curators and other staff members at the beginning of j the f provided you with a document describing its plans to relocate and a detailed explanation of the reasons for relocation the document also provided an estimated budget for relocation your board_of directors then adopted a corporate resolution approving the f's plan to relocate and agreeing to assist with the relocation you indicate that the project can be better accomplished with a set_aside because although the f has been actively searching for an appropriate site land is extremely scarce in c and it has been difficult to find a suitable location therefore it is not possible to predict when a location will be found additionally even if the location is found and acquired there are no contractors available in c at this time due to the heavy demand from the upcoming g the f would prefer not to pay property_tax on undeveloped land for several years before construction can begin so there is an incentive to defer the acquisition of the site until construction can be started also the f does not want to incur the costs of hiring architects consultants or other personnel for the relocation until a new location has been found you and the f intend to enter into a grant agreement under which you will disburse set_aside funds to the f over a period of time expected to extend for several years as various events occur for instance upon the f’s notification to you that it has located a site for the new_building and will be entering into a purchase agreement you will disburse an amount equal to all or part of the down payment you will then disburse all or part of the remaining purchase_price when the purchase of the site closes you wiil also disburse funds when the f notifies you that it will be entering into a contract with an architectural firm to design the new_building or with a contractor to construct the new_building under the terms of the grant agreement the f will be required to provide you with assurances that all necessary approvals authorizations consents and permits from the applicable governmental authorities were properly obtained before you make any disbursements the f will also be required to provide you with copies of the site purchase contract architectural services contract construction_contract and other services contracts to show the costs incurred in addition the f will have to provide you with periodic progress reports about the relocation finally the grant agreement will provide that disbursements for the relocation must be made and applied within sixty months of the date the amounts were first set-aside basis for our determination internal_revenue_code sec_4942 states that an amount set_aside fora specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if it meets the requirements of sec_4942 b sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation's set-aside of ail its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements enclosure
